Exhibit 21 Omega Protein Corporation owns 100% of the common stock of: • Protein Finance Company, a Delaware corporation • Omega Shipyard, Inc., a Delaware corporation • Omega Protein, Inc., a Virginia corporation • Protein Industries, Inc., a Delaware corporation, wholly owned subsidiary • Owns 1% of the equity of Omega Protein Mexico S. de R. L. de C.V., a Mexican corporation (“Omega Protein Mexico”) • Cyvex Nutrition, Inc., a California corporation • Wisconsin Specialty Protein, L.L.C., a Wisconsin limited liability company • InCon Processing, L.L.C., a Delaware limited liability company • Bioriginal Food and Science Corp., a Saskatchewan (Canada) corporation • Bioriginal Europe/Asia B.V., a Netherlands corporation • Vitaboost B.V, a Netherlands corporation • Biorganic Marketing Ltd., a Saskatchewan (Canada) corporation • Dalian Lifeline International Trading Ltd., a ChinaLimited company • Bioriginal Marketing Ltd., a Delawarecorporation • EFASense Ltd., a Ontario (Canada) corporation • EFA Labs Ltd., a Caribbean Limited • Omega Health Products Inc., a Delawarecorporation • Omega International Marketing Company, a Delaware corporation • Owns 99% of the equity of Omega Protein Mexico
